10/27/2020

                              UtILONki
          IN THE SUPREME COURT OF Trit, STATE OF MONTANA
                                                                                         Case Number: PR 20-0003


                                        PR 20-0003                              FILED
                                                                                 OCT 2 7 2020
 IN RE PETITION OF SHKELQIM PILINCI TO                                         Bowen CireenwooCI
                                                                                  Rf Suprerne Court
 SUBMIT LATE APPLICATION TO TAKE THE                                   0   R     are of Montana
 BAR EXAM



       Shkelqim Pilinci has filed a petition for leave to submit a late application to take the
Montana Bar Examination scheduled to be administered in February 2021. Pilinci's
petition establishes good cause for the request. Pilinci must also comply with all other
applicable Rules of Admission, including character and fitness certification, in sufficient
time to ultimately be able to sit for the examination. Therefore,
       IT IS HEREBY ORDERED that the petition of Shkelqim Pilinci for leave to submit
a late application to take the Montana Bar Examination in February 2021 is GRANTED,
subject to completion of all exam prerequisites. The application should be submitted no
later than December 1, 2020.
       The Clerk shall provide copies ofthis order to the Petitioner and to the Administrator
ofthe Board ofBar Examiners at the State Bar of Montana.
       DATED thisc-i- day of October, 2020.




                                                            Chief Justice
/14




  tices